Citation Nr: 1030292	
Decision Date: 08/12/10    Archive Date: 08/24/10

DOCKET NO.  05-12 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

1.  Entitlement to an evaluation in excess of 10 percent for 
Morton's neuroma with osteoarthritis of the first 
metatarsophalangeal joint of the right foot from March 11, 2006.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H.J. Baucom, Associate Counsel



INTRODUCTION

The Veteran had active service from January 1986 to January 1989. 

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from a January 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas 
which granted service connection for Morton's neuroma with 
osteoarthritis of the first metatarsophalangeal joint of the 
right foot, and assigned a noncompensable evaluation.  

A subsequent July 2006 rating decision granted an initial rating 
of 10 percent for Morton's neuroma, with osteoarthritis of the 
first metatarsophalangeal joint, right foot.  As the 10 percent 
evaluation did not constitute a full grant of the benefit sought, 
and as the Veteran had not withdrawn his claim, the issue 
remained pending.  See AB v. Brown, 6 Vet. App. 35 (1993).

In February 2007 a hearing was held before the undersigned Acting 
Veteran's Law Judge.  The transcript is of record.   

In August 2007 the Board denied an initial rating greater than 10 
percent for Morton's neuroma, with osteoarthritis of the first 
metatarsophalangeal joint, right foot prior to March 11, 2006 but 
remanded the claim for an increased rating for Morton's neuroma, 
with osteoarthritis of the first metatarsophalangeal joint, right 
foot from March 11, 2006, for a VA examination and 
readjudication.   

In November 2009, the Board remanded the claim for compliance 
with the previous August 2007 remand. 


FINDINGS OF FACT

1. The Veteran has Morton's neuroma with osteoarthritis of the 
first metatarsophalangeal joint of the right foot. 


2. There is no evidence of paralysis of the posterior tibial 
nerve.


CONCLUSION OF LAW

An evaluation in excess of 10 percent for Morton's neuroma with 
osteoarthritis of the first metatarsophalangeal joint of the 
right foot from March 11, 2006 is not warranted. 38 U.S.C.A. §§ 
1155, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.321, 
4.71a, Diagnostic Code 5279 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits, and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, the Secretary is 
required to inform the appellant of the information and evidence 
not of record that (1) is necessary to substantiate the claim, 
(2) the Secretary will seek to obtain, if any, and (3) the 
appellant is expected to provide, if any. See 38 U.S.C.A. § 
5103(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 
C.F.R. § 3.159 (2007); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).

The issue of an initial higher evaluation involves a 
"downstream" issue, as the initial claim for service connection 
for Morton's neuroma with osteoarthritis of the first 
metatarsophalangeal joint of the right foot was granted in the 
January 2004 rating decision appealed, and the current appeal 
arises from the Veteran's disagreement with the evaluations 
originally and subsequently assigned.

In cases where service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service-connection claim has been more than 
substantiated; it has been proven, thereby rendering 38 U.S.C.A. 
§ 5103(a) notice no longer required because the purpose that the 
notice is intended to serve has been fulfilled.  Dingess v. 
Nicholson, 19 Vet. App. 473, 484 (2006).  Thus, as the Veteran's 
claim for an increased initial disability rating was appealed 
directly from the initial rating assigned, no further action 
under 38 U.S.C.A. § 5103(a) is required.  See Goodwin v. Peake, 
22 Vet. App. 128, 137 (2008).

For an increased-rating claim, VA must, at a minimum, notify a 
claimant that (1) to substantiate an increased-rating claim, the 
evidence must demonstrate a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life and (2) that if an increase 
in the disability is found, the rating will be assigned by 
applying the relevant Diagnostic Codes (DC) based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, and 
their impact upon employment and daily life.  The notice must 
also provide examples of the types of medical and lay evidence 
that may be obtained or submitted.  

Such notice was not provided in this case.  However, although the 
appellant received inadequate preadjudicatory notice, the record 
reflects that the purpose of the notice was not frustrated.  See 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

Analysis

The RO increased the initial evaluation to 10 percent for 
Morton's neuroma with osteoarthritis of the first 
metatarsophalangeal joint of the right foot.  An increased 
evaluation prior to March 11, 2006 was denied in the August 2007 
Board decision. 

The issue currently before the Board is whether an increased 
evaluation is warranted for Morton's neuroma with osteoarthritis 
of the first metatarsophalangeal joint of the right foot after 
March 11, 2006. 

A March 11, 2006 VA examination found no mass in the foot area 
near the surgical scar, though the Veteran reported tenderness 
upon palpation.  There was no evidence of pes planus.  The 
examiner found no edema, swelling, effusion, redness or warmth, 
and no bone or joint deformity.  The Veteran reported right foot 
pain. 



At the time of an August 2008 VA examination, the Veteran's right 
foot had no peripheral edema, instability, or weakness, though 
there was evidence of mild tenderness.  The examiner did not 
palpate any form of neuroma between the second and third toe.  
However, that maneuver produced mild pain which supported a 
diagnosis of Morton's neuroma.  The Veteran's other complaints of 
pain in the region were found to be from plantar fasciitis.  
Dorsalis pedis and posterior tibial pulses were found to be 
intact and the Veteran did not have flat foot or a malaligned 
Achilles tendon.  Examination of the right ankle revealed no loss 
of motion or ankylosis and no history of instability.  The 
Veteran had been previously diagnosed with plantar fasciitis and 
heel spur. 

The Veteran's disability is rated under Diagnostic Code 5279 for 
metatarsalgia, anterior (Morton's disease), unilateral, or 
bilateral for which the greatest evaluation, 10 percent, is 
already assigned. 

A higher evaluation under other diagnostic codes has also been 
considered. 

Diagnostic Code 8525 for paralysis, posterior tibial nerve 
provides that mild incomplete paralysis is rated 10 percent 
disabling; moderate incomplete paralysis is rated 10 percent 
disabling; and severe incomplete paralysis is rated 20 percent 
disabling.  Complete paralysis of the posterior tibial nerve, 
paralysis of all muscles of the sole of foot, frequently with 
painful paralysis of a causalgic nature; toes cannot be flexed; 
adduction is weakened; plantar flexion is impaired, is rated 30 
percent disabling.  

The term "incomplete paralysis" with this and other peripheral 
nerve injuries indicates a degree of lost or impaired function 
substantially less than the type pictured for complete paralysis 
given with each nerve, whether due to varied level of the nerve 
lesion or to partial regeneration.  When the involvement is 
wholly sensory, the rating should be for the mild, or at most, 
the moderate degree.  The ratings for the peripheral nerves are 
for unilateral involvement; when there is 



bilateral involvement, the VA adjudicator is to combine the 
ratings for the peripheral nerves, with application of the 
bilateral factor.  38 C.F.R. 
§ 4.124a.  

A higher rating under Diagnostic Code 8525 for paralysis, 
posterior tibial nerve is not warranted as there is no evidence 
of paralysis, complete or incomplete, of the posterior tibial 
nerve.   

The assignment of different evaluations throughout the pendency 
of the Veteran's appeal has been considered.  However, the 
evidence does not support staged evaluations.  See Fenderson v. 
West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 
Vet. App. 505 (2007). 

Finally, the potential application of 38 C.F.R. § 3.321(b)(1) has 
also been considered.  See Thun v. Peake, 22 Vet. App. 111 
(2008).  However, there has been no showing that the Morton's 
neuroma with osteoarthritis of the first metatarsophalangeal 
joint of the right foot has caused marked interference with 
employment, has necessitated frequent periods of hospitalization, 
or has otherwise rendered impractical the application of the 
regular schedular standards.  There is no doubt that the Veteran 
has impairment of the right foot which results in activity 
restrictions.  However, the regular scheduler criteria 
contemplate the symptomatology shown in this case.  Thun v. 
Peake, 22 Vet. App. 111 (2008).  In essence, the evidence does 
not demonstrate an exceptional or unusual disability picture 
which renders impracticable the application of the regular 
scheduler standards.  As such, referral for consideration of an 
extraschedular evaluation is not warranted here.  See 38 C.F.R. § 
3.321(b)(1); Bagwell v. Brown, 8 Vet. App. 337, 339 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).





ORDER

Entitlement to an evaluation in excess of 10 percent for Morton's 
neuroma with osteoarthritis of the first metatarsophalangeal 
joint of the right foot from March 11, 2006 is denied.




____________________________________________
S.F. SYLVESTER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


